DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Hustad US 5,375,701 in view of Bryan, III et al. US D395, 233 as evidenced by Fat Secret in view of Viola US 5,695,086 in view of Selsam US 6,312,364 in view of Bezek US 2002/0008106 in view of Lipinski US 2009/0039079 in view of Bartosek US 6,092,664 in view of Nature Valley Protein Bars Review (flavorscientist.com) in view of Anderson US 4,962,849.
Regarding claim 1, Hustad discloses a method of marketing food items comprising providing a horizontal display shelf in a retail establishment (supermarket shelf) transporting to the retail establishment (supermarket) and displaying in an upright, on-edge orientation on the horizontal shelf in the retail establishment a plurality of packages with protein from three different food items in each package, with each of the food items in different cavities and with each of the food items being visible through a transparent front portion of the package so that each of the food items is visible therethrough and the cavities are not empty-looking (Fig. 1, 2, 15, col. 8, lines 36-62).
Claim 1 differs from Hustad in the recitation that each package comprises a first food item in an upper cavity of the package, a second food item in a middle cavity of the package, and a third food item in a lower cavity of the package, with the cavities being arranged in a vertical row.
Bryan discloses a package comprising three cavities in a vertical row, the three cavities consisting of a top cavity, a bottom cavity and a middle cavity, a lid obviously sealed to the tray (Figs. 1 -4). Given that each item has a different shape it is clear that a different food product is disposed within each of the cavities. Bryan discloses that each of the food items in different cavities are visible through a transparent front portion of the package so that each of the food items is visible therethrough and the cavities are not empty-looking (see squares in top left corner of the lid in Figure 1, and 4 showing products are visible when lid is attached to the tray) (Figs. 1, 4). Bryan discloses the middle cavity has a maximum depth less than that of the top and bottom cavities (Fig. 3) and thus teaches a package having a reduced central depth. Bryan obviously discloses that the height of the tray (vertical length) (Fig. 1) is greater than its maximum width and 
Claim 1 differs from Hustad in view of Bryan in the recitation that the plurality of packages are each provided with specifically 5 to 20 grams of protein from the three different food items in each package.
Fat Secret discloses the nutrition content for a serving size of lunchables including ham, cheddar cheese and crackers includes 14 grams of protein, and given that Hustad is a patent related to the lunchables product and discloses that the packages can include proteinaceous foods such as meat and cheese as well as farinaceous foods such as crackers, it is obvious that the product disclosed by Hustad in view of Bryan specifically comprises a protein content from the three different food items in each package that is within the claimed range, as further evidenced by Fat Secret. 
Claim 1 differs from Hustad in view of Bryan as evidenced by Fat Secret in the recitation that the packages are generally dumbbell shaped, each package being generally dumbbell-shaped as viewed from the front and from other angles to contribute to an impactful appearance and theme, comprising a center portion that is narrower and shallower than adjacent end portions, with a reduced central width and a 
Viola discloses adjusting the shape of food packaging to increase the marketing appeal of the packaging, more specifically Viola teaches a pet food package which incorporates a pet shape which identifies which type of pet food the package is intended to enclose (col. 2, lines 21-26, col. 3, lines 16-29), thus Viola teaches it was known in the art to increase the marketing appeal of a package by providing a package shape to convey features of the type of food product being packaged.  
Selsam discloses marketing a fitness, health or active lifestyle beverage in a dumbbell shaped container (col. 44, lines 37-41, col. 19, lines 40-47).
Bezek discloses adjusting the shape of a food container to promote various marketing considerations and ([0005], [0009], [0049]) and also teaches providing a package with a reduced central width, that necessarily also helps to provide a slim, lean appearance and feel, and an intuitive, secure and comfortable way of holding the package by potential purchasers with different hand sizes ([0034], [0053]).
It would have been obvious to one of ordinary skill in the art to modify the packages of Hustad in view of Bryan as evidenced by Fat Secret such that the packages are generally dumbbell shaped, each package being generally dumbbell-shaped as viewed from the front and from other angles to contribute to an impactful appearance and theme, comprising a center portion that is narrower and shallower than 
Claim 1 differs from Hustad in view of Bryan as evidenced by Fat Secret in view of Viola in view of Selam in view of Bezek in the recitation that the packages have a height of 6 to 7 in., a maximum width of 2 to 5 in., and a maximum depth of about 1 to 4 in.
Lipinski discloses that the packaged food product can have a height of 6 in to 7 in (about 5 to about 9 inches) and a maximum width of 2 to about 4 inches, and a depth of at least 0.35 inches ([0027]), overlapping the claimed ranges. One of ordinary skill in the art would have been motivated to try to modify the snack tray of Hustad in view of Bryan as evidenced by Fat Secret in view of Viola in view of Selam in view of Bezek to have similar general dimensions as taught by Lipinski, since the court has held that when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp (MPEP 2141 .III. (E), 2144.05.II.B)
Claim 1 differs from Hustad in view of Bryan as evidenced by Fat Secret in view of Viola in view of Selam in view of Bezek in view of Lipinski in the recitation that the packages with the food items therein are arranged to stand on edge in a horizontal back-to-front stack or array on the horizontal shelf in the retail establishment such that the back of a product at the front of the stack or array engages the front of an adjacent product behind it.
Bartosek discloses packages with the food items therein are arranged to stand on edge in a horizontal back-to-front stack or array on the horizontal shelf in the retail establishment such that the back of a product at the front of the stack or array engages the front of an adjacent product behind it (Fig. 7, col. 3, lines 63-67). It would have been obvious to one of ordinary skill in the art to modify Hustad in view of Bryan as evidenced by Fat Secret in view of Viola in view of Selam in view of Bezek in view of Lipinski such that the packages with the food items therein are arranged to stand on edge in a horizontal back-to-front stack or array on the horizontal shelf in the retail establishment such that the back of a product at the front of the stack or array engages the front of an adjacent product behind it, since this was a well-known way to display food packages on a shelf as taught by Bartosek and since it has been held that the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness. 
 Claim 1 differs from Hustad in view of Bryan as evidenced by Fat Secret in view of Viola in view of Selam in view of Bezek in view of Lipinski in view of Bartosek in the recitation that the method comprises communicating protein content information using 
Nature Valley Protein Bars Review discloses communicating protein content information using text and graphics displayed prominently on the front of the package. It would have been obvious to one of ordinary skill in the art to modify Hustad in view of Bryan as evidenced by Fat Secret in view of Viola in view of Selam in view of Bezek in view of Lipinski in view of Bartosek such that method comprises communicating protein content information using text and graphics displayed prominently on the front of each package in keeping with the concept of the product, as taught by Nature Valley in order to allow a consumer to quickly and easily see the protein content of the food product. 
Hustad in view of Bryan as evidenced by Fat Secret in view of Viola in view of Selam in view of Bezek in view of Lipinski in view of Bartosek in view of Nature Valley Protein Bars discloses providing labeling information on the package surface and graphics (Figs. 1, 35, col. 9, lines 50-63). While Hustad does not get into specifics it is obvious that by providing labelling information and graphics on the package, Hustad teaches the inclusion of additional text, graphics and colors on the package surfaces to provide brand information, ingredient information, and nutritional information and to make the package attractive.
 Nevertheless, Anderson discloses a package having a lid 14 that overlays an open tray face 27, that can conveniently be printed with a variety of graphic material 19 such as pictures, prints, trademarks, directions, nutritional information, etc. and that such graphics are conventionally employed on the outer container of a packaged food item (col. 3, lines 14-19). In other words, Anderson teaches communicating nutritional 
Regarding the remaining limitations, the method made obvious by Hustad in view of Bryan as evidenced by Fat Secret in view of Viola in view of Selam in view of Bezek in view of Lipinski in view of Bartosek in view of Nature Valley in view of Anderson is seen to teach that in the upright, standing on-edge orientation, the generally dumbbell-shaped configurations of the packages, their recessed midsections, the visibility of the food items through transparent front portions of the packages, and the prominent display of protein content on the front of the packages all contribute to an impactful appearance, theme, and feel, and thereby necessarily help to enable the packages to stand out in a positive way, and to invite potential purchasers to select the packages from their display locations.
Regarding claim 2, claim 2 is rejected for the same reasons given above as for claim 1.
Regarding claim 3, Hustad in view of Bryan as evidenced by Fat Secret in view of Viola in view of Selam in view of Bezek in view of Lipinski in view of Bartosek in view of Nature Valley Protein Bars in view of Anderson discloses that each package has 14 grams of protein from the three different food items therein (Fat Secret).
Regarding claim 4, Hustad in view of Bryan as evidenced by Fat Secret in view of Viola in view of Selam in view of Bezek in view of Lipinski in view of Bartosek in view of Nature Valley Protein Bars in view of Anderson discloses that each package has about 13 grams (14 grams) of protein from the three different food items therein (Fat Secret).
Regarding claim 5, Hustad in view of Bryan as evidenced by Fat Secret in view of Viola in view of Selam in view of Bezek in view of Lipinski in view of Bartosek in view of Nature Valley Protein Bars in view of Anderson discloses that at least one of the food items is a high protein food item (turkey).
Regarding claim 6, Hustad in view of Bryan as evidenced by Fat Secret in view of Viola in view of Selam in view of Bezek in view of Lipinski in view of Bartosek in view of Nature Valley Protein Bars in view of Anderson discloses that each of at least two of the food items is a high protein food item (turkey, cheese).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brown US 5,620,112 teaches a dumbbell shaped beverage container. Conrad US 4,880,112 discloses a package shape to convey features of the type of food product being packaged.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316.  The examiner can normally be reached on M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/

/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792